Citation Nr: 1718221	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for service-connected thyroid nodules.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from August 2006 to May 2008, October 2010 to January 2011, and January 2013 to April 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Honolulu, Hawaii, RO.

In a December 2013 Board decision, the claim was remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's thyroid nodules are productive of vocal weakness and occasional difficulty swallowing but no disfigurement of the head or neck or of any other compensable impairment.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for thyroid nodule are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 6516 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in April 2009 complied with VA's duty to notify the Veteran including as to the initial rating claim.  When service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as private and VA treatment records (including those records identified in the December 2013 Board Remand) have been obtained and associated with the claims file.

Pursuant to the December 2013 Board Remand, the Veteran was afforded a VA examination and medical opinion in June 2016 as to the pending claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the June 2016 VA examination and medical opinion are adequate, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  As such, the Board finds that the VA examination report and medical report are sufficient, as the examiner provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.
Th RO has rated the Veteran's thyroid nodule of the neck as noncompensable pursuant to the criteria of 38 C.F.R. § 4.119, Diagnostic Code (DC) 7902, for nontoxic ademonia of the thyroid gland.

Under DC 7902, a noncompensable rating is assigned without disfigurement of the head or neck, while a 20 percent rating is assigned for disfigurement of the head or neck.  A note to this code stated that, if there are symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus, evaluate under the diagnostic code for disability of that organ, if doing so would result in higher evaluation than using this diagnostic code.  38 C.F.R. § 4.119, DC 7902.

The Veteran's treatment records dated in March 2008 show a biopsy was performed on a right thyroid lobe lesion.  A fine needle aspiration performed in March 2008 indicated a diagnosis of possible papillary carcinoma of the right lobe of the thyroid.

The Veteran was afforded a VA examination in August 2009 at which time the examiner noted that the Veteran's diagnosis remains 'possible papillary carcinoma of the right lobe of the thyroid.'  The Veteran did not endorse difficulty swallowing, nausea, or vomiting.  There were no systemic symptoms.  Upon physical examination, the examiner described a 2.5cm. nodule of the right thyroid, which moves and is nontender.  The examiner noted that the Veteran's thyroid lobe seems full; his oropharynx was clear.  The examiner additionally reported that the Veteran is waiting for a surgical procedure to be carried out by a private ear, nose, and throat specialist.

A VA endocrinology consultation conducted in June 2009 noted that the Veteran had a thyroid nodule with some compressive symptoms.  Specifically, he reports an awareness of swallowing, but does not feel there has been an increase in the size of his neck mass.  The Veteran denied neck pain.  He reported hoarseness, and "feels his voice getting weaker quickly."  The examiner noted that a thyroid ultrasound showed two thyroid nodules, the first (nodule A) measuring 1.1 x 0.9 x 1cm, and the second (nodule B) measuring 1.47 x 1.3 x 1.7cm.

A thyroid ultrasound conducted in December 2011 indicated mild thyromegaly, as well as two solid nodules in the right lobe mid pole and lower pole with microcalcifications.  A biopsy was highly suggested.  VA treatment records dated in July 2013 noted a diagnosis of thyroid goiter, status-post negative biopsy for cancer.

Pursuant to the December 2013 Board Remand, the Veteran was afforded a VA examination in June 2016 as to his service-connected thyroid nodules.  The examiner diagnosed the Veteran with a euthyroid multinodular goiter.  The Veteran reports that he is not currently taking any medication for his thyroid, but he has gained over 30 pounds in the last two years.  He stated that he eats without difficulty, but does have occasional trouble swallowing.  He also indicated that his voice "disappears."  The examiner indicated that the Veteran does not have any signs or symptoms of a hyperthyroid or hypothyroid condition.  He does have symptoms due to pressure on his adjacent larynx or trachea, and esophagus.  The examiner reported that the Veteran's pressure-related symptoms/swallowing difficulty are mild.  Physical examination of the neck revealed a mildly enlarged right thyroid upon palpation.  The Veteran's thyroid nodule is benign, and he is not currently undergoing treatment.  He does not have any residual conditions or complications due to the thyroid nodule.  The examiner reported that the Veteran's service-connected thyroid nodule has no impact on his ability to work.  Spirometry testing conducted in June 2016 was normal.

In a June 2016 opinion, the June 2016 VA examiner explained that the Veteran has had multiple evaluations for his thyroid nodule.  The examiner noted the Veteran's report that his eating is 'okay,' but he does have occasional trouble swallowing and his voice 'disappears.'  The examiner explained that "[r]eview of medical literature notes that thyroid nodules can cause complications of problems swallowing or breathing, where nodules or a multinodular goiter can interfere with swallowing or breathing."  He noted, "there is no visual disfigurement due to [the Veteran's] thyroid nodules."  The examiner further opined that the Veteran's "difficulty swallowing and vocal weakness is at least as likely as not proximately caused by or a result of his [service-connected] thyroid nodules."

As reflected in the evidence delineated above, the Veteran's enlarged thyroid does not result in visual disfigurement of the head or neck and he has not contended otherwise.  Therefore, a compensable rating under DC 7902 is not warranted. 

Given the note following DC 7902 and the evidence of record, the Board has considered the applicability of other diagnostic codes.  To this end, the Veteran has regularly complained of hoarseness and his voice 'disappearing' as well as occasional difficulty swallowing.  A VA examiner has indicated that these symptoms are as likely as not associated with his service-connected thyroid nodule.  As such, the Board has first considered the applicability of DC 6516 (largyngitis, chronic).  38 C.F.R. § 4.97.  Under that DC, a 10 percent rating is assigned for hoarseness with inflammation of cords or mucous membrane.  Given the symptoms discussed above, and affording the Veteran the benefit of the doubt, the Board concludes that an initial 10 percent rating may be assigned for the Veteran's vocal weakness symptoms.  A rating in excess of 10 percent under DC 6516, however, is not warranted absent evidence of thickening or nodules of cords, polyps, submucous infiltration, or premalignant changes on biopsy, of which there is no evidence here.  

The Board has also considered the Veteran's reports of an 'awareness of swallowing' and occasional trouble swallowing.  The Board considered the provisions set forth in DCs 6521, 7203, 7204, and 7205, but ultimately concludes that these provisions do not provide a basis for the assignment of a compensable rating, as the evidence of record reflects that the Veteran's disability is not productive of stricture or obstruction of the pharynx or nasopharynx, paralysis of the soft palate, stricture, spasm or diverticulum of the esophagus, or any symptomatology warranting a compensable rating.  

Additionally, the disability has not shown to be productive of the symptoms associated with hyperthyroidism, toxic adenoma, hypothyroidism, hyperparathyroidism, or hypoparathyroidism, as noted in Diagnostic Codes 7900, 7901, 7903, 7904, and 7905.  Accordingly, consideration under these diagnostic codes is not warranted.  The disability has not been shown to be productive of any other signs or symptoms warranted consideration under another diagnostic code. 

In sum, the preponderance of the evidence shows that the Veteran's thyroid nodule disability warrants an initial 10 percent rating, but no higher, from the date of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the higher initial rating claim, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial 10 percent rating for service-connected thyroid nodules is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


